Citation Nr: 1638453	
Decision Date: 09/29/16    Archive Date: 10/13/16

DOCKET NO.  10-47 553	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to service connection for a right knee disorder.

2.  Entitlement to service connection for seasonal allergic rhinitis.

3.  Entitlement to an increased initial rating for endometriosis, currently evaluated as 50 percent disabling.

4.  Entitlement to an increased initial rating for major depressive disorder, currently evaluated as 50 percent disabling.

5.  Entitlement to an increased initial rating for gastroesophageal reflux, currently evaluated as 10 percent disabling.

6.  Entitlement to an initial compensable rating for bruxism.

7.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Ryan Frank, Associate Counsel


INTRODUCTION

The Veteran served in the U.S. Navy from December 2004 to May 2008.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah.  Jurisdiction was subsequently transferred to the RO in Seattle, Washington.

The Board notes that the Veteran's appeal originally included the issue of entitlement to service connection for hemorrhoids.  However, during the pendency of the appeal, the Seattle RO granted service connection for hemorrhoids in a December 2015 rating decision.  As such, the issue no longer remains on appeal, and no further consideration is necessary.  

The Veteran testified at a hearing before the undersigned Veterans Law Judge in June 2016.  A transcript of that hearing has been associated with the claims file.  


This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.  Accordingly, any future consideration of the appellant's case should take into account those electronic records.  

The issues of entitlement to increased initial ratings for major depressive disorder, gastroesophageal reflux, and bruxism, and entitlement to TDIU, are addressed in the REMAND portion of the decision below and are  REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In June 2016, prior to the promulgation of a decision in the appeal, the Veteran's representative indicated that the Veteran wanted to withdraw the appeal as to the issue of entitlement to service connection for a right knee disorder.

2.  In June 2016, prior to the promulgation of a decision in the appeal, the Veteran's representative indicated that the Veteran wanted to withdraw the appeal as to the issue of entitlement to service connection for seasonal allergic rhinitis.

3.  In June 2016, prior to the promulgation of a decision in the appeal, the Veteran's representative indicated that the Veteran wanted to withdraw the appeal as to the issue of entitlement to an increased initial rating for endometriosis.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of an appeal by the Veteran's representative have been met for the issue of entitlement to service connection for a right knee disorder.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).
2.  The criteria for withdrawal of an appeal by the Veteran's representative have been met for the issue of entitlement to service connection for seasonal allergic rhinitis.  38 U.S.C.A. § 7105(b)(2), (d)(5); 38 C.F.R. § 20.204.

3.  The criteria for withdrawal of an appeal by the Veteran's representative have been met for the issue of entitlement to an increased initial rating for endometriosis.  38 U.S.C.A. § 7105(b)(2), (d)(5); 38 C.F.R. § 20.204.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the Veteran or by his or her authorized representative.  38 C.F.R. § 20.204.  Withdrawal of an appeal will be deemed a withdrawal of the notice of disagreement and, if filed, the substantive appeal, as to all issues to which the withdrawal applies.  38 C.F.R. § 20.204(c).  

In the present case, on the record at the June 2016 hearing, the Veteran's representative indicated that the Veteran intended to withdraw the appeal for the issues of entitlement to service connection for a right knee disorder and seasonal allergic rhinitis and to an increased initial rating for endometriosis.  Thus, with regard to those issues, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review those issues, and the claims are dismissed.


ORDER

The appeal for entitlement to service connection for a right knee disorder is dismissed.

The appeal for entitlement to service connection for seasonal allergic rhinitis is dismissed.

The appeal for entitlement to an increased initial rating for endometriosis is dismissed.


REMAND

The Veteran was last afforded a VA examination for her service-connected major depressive disorder in October 2015, which was less than one year ago.  However, during the June 2016 hearing, she testified to more severe symptoms than are reflected in the October 2015 examination report, including recurrent suicidal ideation and more frequent panic attacks.   The record thus raises the possibility that the Veteran's major depressive disorder might now be more severe than the October 2015 examination report reflects.  "Where the record does not adequately reveal the current state of the claimant's disability, a VA examination must be conducted."  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  A remand for a new examination is thus warranted.

During the June 2016 hearing, the Veteran contended that a separate rating for her service-connected bruxism is warranted.  The Board notes that the Veteran's bruxism is already rated separately but noncompensably under 38 C.F.R. § 4.150, Diagnostic Code 9905 (2015), as analogous to limited temporomandibular articulation.  The Veteran was last afforded a VA examination for bruxism in October 2015.  However, during the June 2016 hearing, she testified that the condition of her teeth had markedly worsened since that examination, leading to their complete removal earlier in June 2016, and she ascribed this worsening to a combination of her service-connected bruxism and gastroesophageal reflux.  A remand for a new examination is thus warranted. 

The Veteran was also last afforded a VA examination for her service-connected gastroesophageal reflux in October 2015.  Unfortunately, that examination report is inadequate for rating purposes.  The Veteran's gastroesophageal reflux is rated 10 percent disabling under 38 C.F.R. § 4.114, Diagnostic Code 7346 (2015), as analogous to a hiatal hernia.  Under that code, a 30 percent rating is warranted if there is persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substernal or arm or shoulder pain, productive of considerable impairment of health.  A 10 percent rating is warranted if two or more of those same symptoms are present but of less severity.  The October 2015 examination report notes symptoms including persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, but does not opine as to whether these are productive of considerable impairment of health.  Additionally, the Veteran testified during the June 2016 hearing that her symptoms include substernal arm or shoulder pain and have been consistent since 2008.  Based on the foregoing, the Board finds that a new VA examination is warranted.  See Schafrath, 1 Vet. App. at 595; see also Barr v. Nicholson, 21 Vet.App. 303, 311 (2007) ("[O]nce the Secretary undertakes the effort to provide an examination . . . he must provide an adequate one.").  

In addition, the Board notes that the issue of entitlement to TDIU is inextricably intertwined with the other issues on appeal and is thus not yet ripe for appellate review.  See Henderson v. West, 12 Vet.App. 11, 20 (1998) (matters are "inextricably intertwined" where action on one matter could have a "significant impact" on the other).     

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should secure any outstanding VA medical records.  

2.  After securing any treatment records, the Veteran should be afforded a VA examination to ascertain the current severity and manifestations of her service-connected major depressive disorder.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  

The examiner is requested to review all pertinent records associated with the claims file.  The examiner should discuss the Veteran's testimony during the June 2016 Board hearing regarding suicidal ideation and the frequency and severity of her panic attacks

It should be noted that the Veteran is competent to attest to matters of which she has first-hand knowledge, including observable symptomatology.  If there is a clinical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should report all signs and symptoms necessary for rating the Veteran's major depressive disorder under the General Rating Formula for Mental Disorders, including the frequency, severity and duration of such symptoms.  The findings of the examiner should address the level of social and occupational impairment attributable to the Veteran's major depressive disorder.

A clear rationale for all opinions would be helpful, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  As it is important "that each disability be viewed in relation to its history[,]" 38 C.F.R. § 4.1 (2015), copies of all pertinent records in the Veteran's claims file, or, in the alternative, the entire claims file, must be made available to the examiner for review.

3.  After securing any treatment records, the Veteran should be afforded a VA dental examination to ascertain the current severity and manifestations of her service-connected bruxism and any dental manifestations of her service-connected gastroesophageal reflux.  Any studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and the Veteran's own assertions.

It should be noted that the Veteran is competent to attest to factual matters of which she has first-hand knowledge.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should report all signs and symptoms necessary for rating the Veteran's disability under the schedule for rating dental and oral disabilities, including any functional impairment caused by the Veteran's service-connected bruxism and gastroesophageal reflux.

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board. As it is important "that each disability be viewed in relation to its history[,]" 38 C.F.R. § 4.1, copies of all pertinent records in the Veteran's claims file, or, in the alternative, the entire claims file, must be made available for review.

4.  After completing the foregoing development, the Veteran should be afforded a VA examination to ascertain the current severity and manifestations of her service-connected gastroesophageal reflux.  Any studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and the Veteran's own assertions, including her testimony during the June 2016 Board hearing that her symptoms include substernal arm or shoulder pain and have been consistent since 2008.  

It should be noted that the Veteran is competent to attest to factual matters of which she has first-hand knowledge.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should report all signs and symptoms necessary for rating the Veteran's gastroesophageal reflux.  The findings of the examiner should address whether the Veteran's symptoms are productive of considerable or severe impairment of health.  

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board. As it is important "that each disability be viewed in relation to its history[,]" 38 C.F.R. § 4.1, copies of all pertinent records in the Veteran's claims file, or, in the alternative, the entire claims file, must be made available for review.

5.  After completing the foregoing development, the AOJ should consider whether the Veteran is entitled to TDIU under the provisions of 38 C.F.R. § 4.16, based on impairment attributable to his service-connected disorders, in accordance with Rice v. Shinseki, 22 Vet.App. 447 (2009).  In so doing, the RO may decide to pursue further development of the Veteran's employment history or to obtain additional medical evidence or medical opinion, as is deemed necessary.

6.  When the development requested has been completed, the case should be reviewed by the AOJ on the basis of additional evidence.  If any benefit sought is not granted, the Veteran and her representative should be furnished a supplemental statement of the case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review. 

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
ANTHONY C. SCIRÉ, JR.
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


